Mr. JUSTICE SIMKINS delivered the opinion of the court: On October 11, 1973, complaints were filed in the Sangamon County circuit court charging defendant, William E. Stewart, with driving while under the influence of intoxicating liquor in violation of section 11 — 501 of the Illinois Vehicle Code (Ill. Rev. Stat. 1973, ch. 95%, par. 11— 501(a)) and improper use of title registration in violation of section 3— 703 of the Code (Ill. Rev. Stat. 1973, ch. 95%, par. 3 — 703). The defendant was free on bond during the entire time that the case was before the court. On October 25, 1973, a plea of not guilty was entered, and the case was set for trial on November 21. On November 23, the defendant moved for a continuance, and the case was reset for trial on December 19. On that date defendant’s motion to dismiss was granted by the trial court with the following docket entry: “No complaining witness Objection by State.” On January 4, 1974, the State filed a notice of appeal from that order. We note that the trial court order of December 19, 1973, does not have the essential elements of finality which would enable this court to assume jurisdiction over the appeal. The trial court did not state that the dismissal order was entered with prejudice. Likewise, the State did not attempt to have the complaint reinstated, and we do not then have an appeal from a denial by the trial judge of a motion to reinstate. Accordingly, this appeal is hereby dismissed. Appeal dismissed. SMITH, P. J., and CRAVEN, J., concur.